The bill in this case, was filed by the appellant, William Banks, against the appellees. The purpose of the bill, as amended, was to obtain an injunction against an order of sale in the probate court of certain lands by the administrator de bonis non of M. D. Burchfield, deceased, and to obtain a writ of possession, restoring the complainant to the possession of the lands, and, for an accounting for rents and profits received by the administrator. The complainant shows by his bill that he purchased the lands mentioned in the bill from the widow and heirs at law of M. D. Burchfield, deceased.
On the former appeal in this case (114 Ala. 323 ; 21 So. Rep. 834), it was held that the complainant being a party in interest could obtain full, adequate and complete remedy in the probate court, and, therefore, his bill was without equity. Upon the remandment of the cause, the bill was further amended, and as amended was demurred to by the defendants. This demurrer was sustained, and a decree was rendered dismissing the bil-1 for want of equity ; and the present appealis taken from this decree. The court holds that the amendments have not taken the bill without the principles of law decided on the former appeal, and that as amended the bill is still without equity. The decree of the chancery court dismissing the bill for the want of equity is, therefore, affirmed.
Opinion by
Haralson, J.